Citation Nr: 1758576	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by poor eyesight.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and had subsequent service in the Army National Guard from April 1998 to April 2002 and from June 2002 to July 2006.  His claim is based on the argument that poor eyesight was aggravated during his period of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The Board remanded the claim in July 2015 and April 2017 for further development.


FINDING OF FACT

The Veteran sustained an injury to the left eye after his period of active duty and prior to his period of service in the National Guard; the probative evidence of record does not support a finding that a disability manifested by poor eyesight was incurred or aggravated in the line of duty during a qualifying period of service; although refractive error was manifest during the Veteran's years in the National Guard, the probative evidence does not demonstrate such a superimposed disease or injury that created additional disability.

CONCLUSION OF LAW

A disability manifested by poor eyesight, other than refractive error, was not incurred or aggravated in the line of duty during a qualifying period of service.  38 U.S.C. §§ 101(1), (24), 1110, 1131, 1153 (2012); 38 C.F.R. §§ 3.6(c), 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

In his October 2009 claim for service connection for poor eyesight, the Veteran explained that hot, greasy food was "tossed" in his eye in 1985 and he underwent surgery.  He stated that now he could "hardly see."  Id.  He alleges that loss of his eyesight was aggravated during the period he served with the National Guard between 1998 and 2006.   See March 2010 Statement in Support of Claim; August 2010 Notice of Disagreement.

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C. § 5107 (2017); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board acknowledges the Veteran's recent requests that VA make further attempts to locate additional personnel records from his period with the National Guard.  Following remand by the Board in April 2017, the RO requested records from the North Carolina National Guard in Raleigh.  A response indicated that no records were found in the archives for the Veteran.  In August 2017, the RO made a formal finding of unavailability determining that the Veteran's personnel records could not be located and that further attempts to obtain the records would be futile.  In November 2017, the Veteran submitted correspondence indicating he had tried unsuccessfully to obtain his records from the Army Reserve National Guard in New Bern and the National Guard Armory in Raleigh.  He asked whether VA would also contact those locations for his records.  Upon consideration, the Board finds this request duplicative and, as will be explained herein, that having additional records would not benefit the Veteran in pursuit of his claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran and his representative have not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In a March 2010 statement in support of claim, the Veteran related he had surgery on his left eye in 1985 and that from 1998 until 2006 during his military reserve years, "the eye became aggravated apparently with time."  He stated that now he could not read a book or newspaper because his vision seemed blurry.  He recalled that he went on active duty each year and his eyesight became worse and worse.  He claimed his eyes are "scorched" and he had been told he needed to get eye glasses.  
In an April 2010 statement in support of claim, the Veteran again indicated his belief that his loss of his eye sight was aggravated between 1998 and 2006.  He indicated his vision is blurred and each time he moves his left eye, he sees a dot and two small streaks.  He noted that over the past 6 years his eye sight had become very poor.  In his September 2012 Form 9, the Veteran indicated his eyesight was aggravated during military service "via smoke from grenades, sand from the deserts, smoke from the gunpowder, rays of the sun and the passage of time."

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

With regard to the Veteran's National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  By demonstrating such injury, disease or aggravation, as applicable, a claimant can achieve "veteran" status for that period of service and be eligible for service connection for the disability claimed.

In this case, a Medical Certificate dated in July 1985 indicates a friend threw hot food in the Veteran's left eye in April of that year.  It was noted he had developed pterygium.  Although the record of surgery is not available, the Veteran reports he had the burned tissue removed and replaced and the Board has no reason to disbelieve him.

In April 1998, the Veteran underwent an enlistment examination for the National Guard.  No abnormalities of the eyes generally were noted.  Distance vision in the right eye was 20/20 and in the left eye was 20/25.  Near vision was noted to be normal.

In June 2002, the Veteran underwent an examination for retention in the National Guard.  Decreased visual acuity was noted.  Upon testing, distance vision was normal bilaterally with near vision limited to 20/30 in the right eye and to 20/40 in the left eye.  The eyes generally were noted to be normal, to include the pupils and ocular motility.  On the Report of Medical History, the Veteran only reported infrequent headaches.  No complaints regarding the eyes or the Veteran's vision were noted other than the decrease in visual acuity.

In August 2002, during a period of ACDUTRA, the Veteran sought treatment for pain in his knees, head and back.  He complained of pain behind his eyes and blurred vision at times throughout the day.  It was noted he had been loading and lifting for 3 days and taking Motrin relieved his pain.  Slight sinus pressure was noted along with possible slight dehydration.  No diagnosis regarding the eyes was rendered and the Veteran returned to duty.

In a January 2004 Annual Medical Certificate, the Veteran denied any problems.

In a July 2005 Annual Medical Certificate, the Veteran mentioned only that he planned to get his teeth cleaned in the near future and might need braces.  He made no mention of concerns regarding his eyes or eyesight.  The physician's review notes indicate the Veteran denied any problems.  

In August 2005, the Veteran received orders to activate to active duty in support of Operation Iraqi Freedom.  The orders requested him to report to Camp Atterbury in Indiana.  There is no indication of deployment or foreign service in the available personnel records and the Veteran failed to mention service in Iraq at his hearing before the Board in April 2015.  There, he stated he went to Germany for 90 days in 2005.  In fact, personnel records indicate a 3 week deployment to Germany in 1999.  The Veteran initially alleged that his eyesight was aggravated in Iraq in a May 2017 statement in support of claim.

Following separation from service, the Veteran applied for Social Security Administration (SSA) disability benefits in September 2009.  He indicated he had stopped working because his vision was getting worse.  He indicated in his application that he felt his vision had gotten worse recently and that he had not seen doctors since the 1980s; however, he had applied for Medicaid and had an eye appointment scheduled in December 2009.  SSA records demonstrate the Veteran's eyes were checked in November 2008 at a NC Department of Corrections Physical.  Near vision in both eyes was noted to be 20/50 and far vision was 20/50 in the left eye and 20/30 in the right eye.  All other findings were normal.

In a December 2009 Report of Contact, it was noted that the Veteran's left eye was getting white around the pupil.  The Veteran indicated feeling there were "scabs on his eyes" when he closed them and he noted a dot in his vision when he moved his eyes around.  It was noted the Veteran could not read anything without his reading glasses (nonprescription that he picked up in a drugstore).  He could read with the reading glasses but he stated the letters were sometimes "broken".  He indicated anything up close had a generally blurry appearance.

At an eye examination performed at a private eye clinic in December 2009, an anterior segmental vitreoretinal disorder, vitreous floaters in the left eye and refractive error were assessed.

In an October 2010 private treatment record, the Veteran complained of pain in his lower legs.  As part of the associated examination, it was noted visual acuity was 20/30 in the right eye and 20/70 in the left eye uncorrected.  No other abnormalities of the eyes were mentioned.  

SSA records indicate the Veteran had an eye examination in April 2013.  He indicated he could read alright and had a driver's license.  Uncorrected visual acuity was 20/25 on the right and 20/40 on the left. 

In April 2015, the Veteran testified at a hearing before the Board.  He stated he had gone to a medic in 2002 for redness in his eyes and was given Visine while on active duty in the National Guard.  He believed his eyes were aggravated by sunlight.  He indicated he was stationed in Houston, Texas at the time.  He reported he had not been prescribed anything for his eyes, but he was in the process of getting glasses.  The Veteran did not indicate service in Iraq or any other treatment for eye concerns during service other than in 2002.

In July 2015, the Board remanded the claim to obtain updated VA treatment records.  Also in July 2015, the Veteran was granted SSA disability benefits based on the severity of his myalgia, affective disorder and schizophrenia.

At an April 2016 ophthalmology appointment, the Veteran complained of problems with night driving and seeing streaks.  He noted seeing a "dot" in his left eye vision when moving his eyes around with an occasional flash noted.  Visual acuity was noted to be slightly diminished and correctable to 20/15 in the right eye and 20/25-2 in the left eye.  The extra ocular muscles were smooth and full in each eye. Confrontation fields were full to finger counting in both eyes.  The pupils were round and responded to light in both eyes.  No afferent pupillary defect was noted.  The impression was mixed/astigmatism/presbyopia as well as NSC (nuclear sclerotic cataract) in both eyes.  Glasses were ordered.

In a May 2017 statement, for the first time, the Veteran indicated he had served in Iraq for a year.  He also repeated that as time passed his eyesight became more and more diminished.

In an October 2017 VA treatment record, the Veteran complained that his glasses did not work and he could not read.  New glasses were ordered and refractive error along with astigmatism, presbyopia and cataract were again identified.

Upon review of the foregoing, the Board finds that it is not relevant to the claim whether the Veteran served in Iraq, such that remand to attempt to locate additional personal records is unnecessary, because even were service in Iraq demonstrated, the criteria for service connection have not been met in this case.  

In considering whether service connection is warranted, it must be understood that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990). 

Astigmatism and presbyopia are both considered forms of refractive error.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.1.d. (accessed December 12, 2017).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Here, the evidence is against a finding of any disability other than refractive error prior to December 2009, a period of 3 years after separation from the National Guard.  National Guard records show a decrease in visual acuity.  However, no other disability of the eye was demonstrated, to include anterior segmental vitreoretinal disorder, cataract or glaucoma at any time during the Veteran's service.  The Board acknowledges the Veteran's complaints of blurry vision in 2002; however, that was noted to be most likely caused by dehydration and the Veteran was returned to duty and provided no further complaints.  Other than demonstration of near-sightedness, the Board finds no indication of actual pathology, other than presbyopia, to support impairment of visual acuity during the Veteran's years in the National Guard.

Regarding whether service connection is warranted for segmental vitreoretinal disorder, cataract, or the vitreous floaters in the left eye, it is notable that the presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Segmental vitreoretinal disorders, cataract and vitreous floaters in the eye are not chronic diseases listed under 38 C.F.R. § 3.309 (a); neither is glaucoma; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply in this case.  Even if they did, the Veteran did not demonstrate chronic symptoms during service and following service did not seek treatment for his eyes prior to December 2009.  Evidence provided to the SSA suggests that the Veteran's eyesight had been slowly worsening and around 2009, he began to notice the "streaks" and "dots" in his left eye and further difficulty reading and sought treatment at that time.

The Board has considered the Veteran's contentions that his eyesight worsened during his period of service with the National Guard.  While the Veteran is competent to report observed symptoms, such as blurry vision, he is not necessarily competent to diagnose the cause of such symptoms.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is particularly the case involving complex diagnoses such as refractive error of the eye or other eye disabilities. 

Finally, the Board acknowledges the indication in the September 2014 supplemental statement of the case and November 2014 VA Form 646 filed by the Veteran's representative that the Veteran has a diagnosis of glaucoma.  The Board has carefully reviewed the medical evidence and sees glaucoma mentioned on a SSA Disability Determination and Transmittal report.  However, treatment records as recent as October 2017 do not suggest the Veteran has a current diagnosis of glaucoma or is being treated for such disability.  Even if present, there is no competent evidence suggesting glaucoma onset during a qualifying period of service or is otherwise related to military service.  

Overall, the evidence of record is against a finding that the Veteran had an additional eye disability, in addition to refractive error, while serving in the National Guard.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Service connection for a disability manifested by poor eyesight is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


